DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgement is made to Applicant’s claim to priority to National Stage Application PCT/GB2017/000078 filed May 15, 2017 and to Foreign Application GB1610715.3A filed June 18, 2016.

Status of Claims
This Office Action is responsive to the preliminary amendment filed on November 16, 2018. As directed by the amendment: claims 1-13 have been cancelled; and claims 14-26 have been added. Thus, claims 14-26 are presently pending in this application. 

Claim Objections
Claims 14, 19, 20, and 25 objected to because of the following informalities:  
Claim 14 recites “An HME device having”, ln 1 should read --A heat and moisture exchange (HME) device comprising--;
Claim 14 recites “characterized in that the wall of the housing”, ln 3-4 should read characterized in that a wall of the housing--;
Claim 14 recites “foamed plastics material”, ln 5 should read --foamed plastic material--; 
Claim 19 recites “the wall portions are of a foamed plastics material through a major part of their thickness”, ln 2-3 should read -- the wall portions are of the foamed plastics material through the major part of their thickness--;
Claim 20 recites “at least the inner surface of the opposite end wall portions extend at an angle to the normal to the axis of HME device”, ln1-3 should read -- at least an inner surface of the opposite end wall portions extend at an angle normal to an axis of HME device--;
Claim 25 recites “senses at an angle to the normal to the axis of the device.”, ln 2-3 should read -- senses at an angle normal to an axis of the device.--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-16, and claims 17-26 by dependency, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites “the wall of the housing at least in the enlarged region includes a major part of its thickness of a foamed plastics material”, ln 3-5 it is unclear whether the limitation “a major part” is an element or a descriptor and which limitation is being referencing by “its”.  Specifically, if the term "major" in claim 14 is a descriptor, it is a relative term which renders the claim indefinite.  The term "major part" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For the purpose of this Office Action the limitation “a major part” is interpreted as a descriptor further limiting the wall of the housing such that more than 50% of the wall at least in the enlarged region comprises a foamed plastic and “its”, ln 4 is referencing the wall of the housing at least in the enlarged 
Claim 15, recites “a thermal conductivity of substantially 0.03W/mK or less”, ln 2 the term "substantially" in claim 15 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Specifically, it is unclear if the relative term “substantially” alters the range for the thermal conductivity to be above 0.03 W/mK.  For the purpose of this Office Action the range for the thermal conductivity is 0.03W/mK and below. 
The term "substantially" in claim 16 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claim 16 recites “region to its external diameter”, ln 2 it is unclear what element is being reference.  For the purpose of this Office Action “its” is interpreted as referencing the wall of the enlarged region.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 14, 17, 21, and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lindholm (U.S. Patent No. 3,881,482).
Regarding Claim 14, Lindholm discloses a heat and moisture exchange (HME) device (Fig.1, col 1 line 66 - col. 2 line 48) comprising a housing (2; Fig. 1-2) providing an inlet (5; Fig. 1-2), an outlet (4; Fig. 1-2) and a transversely enlarged region (2; Fig. 1-2) between the inlet and outlet (Fig. 1-2), the device including an HME element (1; Fig. 1-2; col 1, ln 66 to col 2, ln 6; col 2, ln 12-30) located in the enlarged region (Fig. 1-2), wherein a wall of the housing at least in the enlarged region includes a major part of its thickness of a foamed plastics material (col 2, ln 53-56) such as to provide thermal insulation of the housing around the HME element (Examiner notes: Lindholm discloses the wall of the housing as being formed from fine-pore polyether, fine-pore foamed rubber, PVC foil).
Regarding Claim 17, Lindholm discloses the HME device wherein the inlet and outlet are axially aligned with one another (Fig. 1-2).
Regarding Claim 21, Lindholm discloses the HME device wherein the inlet and outlet are components formed separate from the enlarged region and attached with the enlarged region (Fig. 1-2).
Regarding Claim 26, Lindholm discloses the HME device wherein opposite end surfaces of the HME element each form a shallow, concave, conical shape (3 and A, Fig. A annotated below; col 2, ln 5-9).

    PNG
    media_image1.png
    274
    430
    media_image1.png
    Greyscale

Figure A, Adapted from Figure 2 of Lindholm.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14, 16-20, and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Kanegaonkar (EP0409402A1) in view of Chu et al. (WO 2012/033421 A1; hereinafter: “Chu”).
Regarding Claim 14, Kanegaonkar discloses a heat and moisture exchange (HME) device comprising a housing (1, 2, 3, 10, 11, 12; Fig. 1-2) providing an inlet (2; Fig. 1-2), an outlet (3; Fig. 1-2) and a transversely enlarged region (10, 11; Fig. 1-2) between the inlet and outlet (Fig. 1-2), the device including an HME element (4; Fig. 1-6) located in the enlarged region (Fig. 1-2), wherein a wall (10, 11; Fig. 1-2)of the housing at least in the enlarged region includes a thickness (Fig. 2)

Chu teaches a foamed wall (3; Fig. 2A-2B) with a thickness (Pg. 16, ln 15-20; Pg. 17, ln 9-12; Pg. 26, ln 23-25) formed of a material configured to provide thermal insulation (Pg. 17, ln 9-12; Pg. 18, ln 1-8; Pg. 18, ln 23-24) for the purpose of thermally insulating and reducing condensation of humidified gas (Pg. 18, ln 1-8). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the HME device of Kanegaonkar to include the wall of the housing has the thickness at least in the enlarged region form of the foamed plastic material such as to provide thermal insulation of the housing around the HME element as taught by Chu for the purpose of thermally insulating and reducing condensation of humidified gas (See Chu: Pg. 18, ln 1-8).
Regarding Claim 16, the modified device of Kanegaonkar discloses the HME device, shown above.
The modified device of Kanegaonkar does not specifically disclose the HME device wherein the ratio of the wall thickness of the enlarged region to its external diameter is substantially 1:8.
It is noted that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955.)  In this case, the modified device of Kanegaonkar discloses the thickness of the wall is 0.3-1 mm and the diameter of the enlarged region is 10-30mm (See Chu: Pg. 26, ln 32-25). Thus, setting the ratio of the wall thickness of the enlarged region to its external diameter to 1:8 would involve routine experimentation. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to utilize the ratio of 1:8 between the wall thickness of the 
Regarding Claim 17, the modified device of Kanegaonkar discloses the HME device wherein the inlet and outlet are axially aligned with one another (See Kanegaonkar: Fig. 1-2).
Regarding Claim 18, the modified device of Kanegaonkar discloses the HME device wherein the enlarged region includes a cylindrical portion of circular section (See Kanegaonkar: Fig. 1-2) and two opposite end wall portions extending laterally to the inlet and outlet respectively (See Kanegaonkar: Fig. 1-2).
Regarding Claim 19, the modified device of Kanegaonkar discloses the HME device wherein both the cylindrical portion and the wall portions are of the foamed plastics material through the major part of their thickness (See Kanegaonkar: col 2, ln 49-52, See Chu: Pg. 16, ln 15-20; Pg. 17, ln 9-12; Pg. 18, ln 1-8; Pg. 18, ln 23-24; Pg. 26, ln 23-25).
Regarding Claim 20, the modified device of Kanegaonkar discloses the HME device wherein at least an inner surface of the opposite end wall portions (at A and at B, Fig. B annotated below) extend at an angle normal to an axis (C, Fig. B annotated below) of HME device.

    PNG
    media_image2.png
    649
    619
    media_image2.png
    Greyscale

Figure B, Adapted from Figure 2 of Kanegaonkar.

Regarding Claim 24, the modified device of Kanegaonkar discloses the HME device wherein the housing is formed in two parts (See Kanegaonkar: 10 and 11; Fig. 1-2) joined together at mating end surfaces (See Kanegaonkar: at 12; Fig. 1-2) in the enlarged region (See Kanegaonkar: col 2, ln 49-52.
Regarding Claim 25, the modified device of Kanegaonkar discloses the HME device wherein the mating end surfaces (at A, Fig. C, annotated below) are inclined in opposite senses at an angle normal to an axis (B, Fig. C annotated below) of the device.

    PNG
    media_image3.png
    342
    375
    media_image3.png
    Greyscale

 Figure C, Adapted from Figure 2 of Kanegaonkar.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Lindholm as applied to claim 14 above.
Regarding Claim 15, Lindholm discloses the HME wherein the wall of the housing at least in the enlarged region includes the major part of its thickness of the foamed plastics material (col 2, ln 53-56), shown above. 
Lindholm does not specifically disclose the HME device wherein the foamed plastics material has a thermal conductivity of 0.03 W/(mK) or less.
It is noted that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955.)  In this case, Lindholm discloses the wall of the housing as being formed from fine-pore polyether, fine-pore foamed rubber, or PVC 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to utilize a foamed plastic having a thermal conductivity of 0.03W/mK, for the purpose of thermally insulating and reducing condensation of humidified gas,   since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05(II)

Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Kanegaonkar in view of Chu as applied to claim 14 above, and further in view of Dodd, Jr. (U.S. Patent No. 5,595,173; hereinafter: “Dodd”).
Regarding Claim 22, the modified device of Kanegaonkar discloses the HME device wherein the HME element is corrugated (4; Fig. 1-6). 
The modified device of Kanegaonkar does not specifically disclose the HME device wherein the HME element is a coil of corrugated paper. 
Dodd teaches an HME element (30; Fig. 4) comprising a coil of corrugated paper (col 5, ln 22-45) for the purpose of maintaining a direct, open and unimpeded respiratory fluid flow (col 2, ln 36-40). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the HME device of the modified device of Kanegaonkar to be a coil of corrugated paper as taught by Dodd for the purpose of maintaining a direct, open and unimpeded respiratory fluid flow (See Dodd: col 2, ln 36-40).
Regarding Claim 23, the modified device of Kanegaonkar discloses the HME device wherein the coil of corrugated paper is wound about a hollow tubular sleeve (50; Fig. 6; col 4, ln 29-33).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLIOT S RUDDIE whose telephone number is (571)272-7634.  The examiner can normally be reached on M-F usually 9-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ELLIOT S RUDDIE/Examiner, Art Unit 3785